Citation Nr: 1042307	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for PTSD.  A January 2009 rating 
decision denied service connection for an anxiety disorder.  

Claims for service connection for PTSD, may encompass claims for 
service connection for all diagnosed psychiatric disabilities. 
Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Based on the two 
rating decisions indicated above, the Board has recharacterized 
the issue on appeal to more accurately reflect the Veteran's 
claim for service connection.  

In October 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of his testimony is associated with the claims 
file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disability.  Generally, he has pursued this claim as 
being a claim for PTSD.  There is a large volume of current 
medical evidence of record which shows that the Veteran has a 
current psychiatric diagnosis of anxiety disorder.  Many mental 
health records indicate rule out (r/o) PTSD without ever making a 
confirmed diagnosis.  

The evidence establishes that the Veteran served in the Air Force 
as an aircrew member and radar operator aboard airborne radar 
surveillance planes.  The evidence, including service personnel 
records and discharge papers, establishes that he served in South 
East Asia from May 1971 to April 1972.  He indicates that he flew 
missions over Vietnam, Cambodia, and Laos during this time.  He 
also states that he flew missions in Korea during service, 
although there is no independent evidence of record to support 
these claims, other than his statements alone.  

The regulations related to claims for PTSD were recently amended.  
They now state 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010). 

The Veteran's claimed in-service stressors are his fear of being 
subjected to hostile fire from enemy aircraft, surface-to-air 
missile sites, and ground fire while he was flying missions in 
Vietnam and Korea.  There seems to be enough evidence of record 
to support this, in light of the recent change in regulations.  
However, no psychiatric Compensation and Pension examination of 
the Veteran has been conducted.  This should be done.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Schedule the Veteran for the appropriate 
VA examination for psychiatric disorders.  
The report of examination should include a 
detailed account of all manifestations of 
psychiatric disorders found to be present.  
The examiner is to review the evidence of 
record with attention to the service 
treatment records, service personnel records, 
and recent VA treatment records.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner is to review the evidence of 
record and indicate the diagnoses of any 
current psychiatric disorders present and 
express an opinion as to the etiology of any 
disorders diagnosed.  Specifically the 
examiner should indicate:

*	Whether the Veteran meets the criteria 
for a diagnosis of PTSD.

*	Whether the Veteran meets the criteria 
for a diagnosis of any other 
psychiatric disability.

*	Whether it is at least as likely as not 
(50 percent or greater probability) 
that any currently diagnosed 
psychiatric disability, to include PTSD 
and/or anxiety disorder, is related to 
active service, or the experiences the 
Veteran had as a radar flight crew 
member flying missions over Vietnam.  

The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The 
entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.

2.  Review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the 
medical examination report does not include 
adequate responses to the opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following the above, readjudicate the 
Veteran's claim for service connection for 
a psychiatric disability , to include 
posttraumatic stress disorder (PTSD) and 
anxiety disorder.  If the benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

